                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

ANTHONY L. MCKINNEY,

       Plaintiff,                                     Case No. 2:20-cv-1450

vs.

DENISE PADDOCK, et al.,                               District Judge George C. Smith
                                                      Magistrate Judge Michael J. Newman
       Defendants.


      ORDER AUTHORIZING SERVICE OF PRO SE PLAINTIFF’S COMPLAINT

       This civil case is before the Court for a sua sponte review -- pursuant to 28 U.S.C.

§ 1915(e)(2) -- of the complaint filed by pro se Plaintiff. See doc. 1. Plaintiff filed a motion for

leave to proceed in forma pauperis (“IFP”) on March 20, 2020 (doc. 1), which the Court granted.

See doc. 2. The Court, however, held service of the complaint pending review under § 1915(e)(2).

Id. It is appropriate for the Court to conduct this review sua sponte and prior to issuance of process

“so as to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989). See also McGore v. Wrigglesworth,

114 F.3d 601, 604-05 (6th Cir. 1997).

       Upon review, the Court must dismiss any case it determines is “frivolous or malicious,”

fails to state a claim upon which relief can be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). A complaint should be dismissed as

frivolous if it lacks an arguable basis in law or fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992);

Neitzke, 490 U.S. at 325. A plaintiff sets forth no arguable factual basis where the allegations

asserted are “fantastic or delusional”; and presents no arguable legal basis when advancing

“indisputably meritless” legal theories, i.e., when the defendant is immune from suit, or when the
plaintiff claims a violation of a legal interest which clearly does not exist. Neitzke, 490 U.S. at

327-28; Brown v. Bargery, 207 F.3d 863, 866 (6th Cir. 2000). Courts may also dismiss a complaint

sua sponte for failure to state a claim upon which relief may be granted.                   28 U.S.C.

§1915(e)(2)(B)(ii).

       In conducting this initial review under § 1915, the Court accepts pro se Plaintiff’s

allegations as true and construes them liberally in his favor. See Donald v. Marshall, No. 84-3231,

1985 WL 13183, at *1 (6th Cir. Apr. 5, 1985). However, while pro se pleadings are “to be liberally

construed” and are “held to less stringent standards than formal pleadings drafted by lawyers,”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam), pro se plaintiffs must still satisfy basic

pleading requirements. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989). To demonstrate

grounds for relief, the Federal Rules of Civil Procedure require that “[a] pleading that states a claim

for relief must contain[,]” inter alia, “a short and plain statement of the claim showing that the

pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a). In addition, allegations set forth in a pleading

“must be simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1).

       Pro se Plaintiff’s complaint consists of 43 handwritten pages, wherein he asserts claims

against six named Defendants in 156 paragraphs. See doc. 1. The Court finds, but does not decide,

that the pleading may thus violate Rule 8, for failing to contain a “short and plain statement of the

claim[s]” and “simple, concise, and direct” allegations. See Fed. R. Civ. P. 8. Nevertheless, noting

that “appropriate liberal construction requires active interpretation in some cases to construe [a pro

se pleading],” Franklin v. Rose, 765 F.2d 82, 85 (6th Cir. 1985), the Court - having fairly and

carefully conducted this required initial review - finds that, in the interest of justice, dismissal

under 28 U.S.C. § 1915 is neither appropriate nor warranted at this early stage of the litigation.

Accordingly, this case should proceed to service of the complaint.



                                                   2
        Accordingly, upon receipt of the required forms necessary to effectuate service of process,

the U.S. Marshal is ORDERED to serve Defendants. The Court NOTIFIES pro se Plaintiff of

his duty to complete service of process on all Defendants within 90 days from the date of this

Order, and ADVISES him that his failure to do so may result in the dismissal of this case without

prejudice. See Fed. R. Civ. P. 4(m).

        IT IS SO ORDERED.



Date:   March 30, 2020                               /s/Michael J. Newman
                                                     Michael J. Newman
                                                     United States Magistrate Judge




                                                 3
